Citation Nr: 0335121	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  95-18 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a laceration of the tip of the fourth and fifth 
fingers of the right hand during the period from November 3, 
1987 to July 15, 1999.

2.  Entitlement to a compensable evaluation for residuals of 
a laceration of the tip of the fourth and fifth fingers of 
the right hand on and after July 16, 1999.  

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a left hand injury from December 12, 1992 to 
July 15, 1999.

4.  Entitlement to a compensable evaluation for residuals of 
a left hand injury on and after July 16, 1999.

5.  Entitlement to the assignment of a compensable rating 
based on multiple noncompensable service connected 
disabilities from July 15, 1999.  



REPRESENTATION

Appellant represented by:	Kathy A. Liebermann, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran served on active duty from December 1957 to June 
1962.  

This matters currently on appeal come before the Board of 
Veterans' Appeals (Board) on appeal from an April 1994 rating 
decision by the RO in Portland, Oregon, that granted service 
connection and a noncompensable (0 percent) rating for 
residuals of a laceration injury to the fourth and ring 
fingers of the right hand and a November 1994 rating decision 
by that RO that granted service connection and a 
noncompensable rating for the residuals of an injury to the 
left.  Entitlement to a compensable rating for multiple 
noncompensable service connected disabilities under 38 C.F.R. 
§ 3.324 was also denied.  

In August 1995 the veteran appeared and gave testimony at an 
RO hearing before a hearing officer.  A transcript of this 
hearing is of record.  In December 1998, the Board remanded 
this case for procedural development.  

In a June 2001 decision the Board granted a 10 percent rating 
for residuals of the laceration of the tip of the fourth and 
fifth fingers of the right hand from November 3, 1987, to 
July 15, 1999, with a noncompensable rating assigned for this 
disability thereafter, and also granted a 10 percent rating 
for residuals of an injury to the left hand from December 8, 
1992, to July 15, 1999, with a noncompensable rating assigned 
for this disability thereafter.  The Board also denied 
entitlement to a compensable rating based on multiple 
noncompensable service connected disabilities.  

The veteran appealed the Boards June 2001 decision to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999 (hereinafter "the Court").  In January 2003, the Court 
granted a joint motion for remand.  The June 2001 decision 
was vacated and the case was remanded to the Board.


REMAND

VA is required to provide notice to claimants of the evidence 
needed to substantiate their claims, of what evidence they 
are responsible for obtaining and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002).  
Subsequent to the Board's June 2001 decision, the Court held 
that the § 5103(a) duty was not satisfied unless VA could 
point to a specific document in the record that provided the 
required notice.  Quartuccio v. Principi, 16 Vet. App. 186 
(2002).

The basis for the joint motion and the Court order vacating 
the Board's June 2001 decision as that the Board had failed 
to ensure that the veteran received the required notice. 

The veteran has not yet received the specific notice of what 
evidence he is responsible for obtaining and what evidence VA 
will undertake to obtain in regard to the issues now before 
the Board.  Such must be accomplished prior to further 
appellate consideration of the issues currently before the 
Board.  

The Board also notes that the veteran has recently submitted 
a report of an August 2003 electrodiagnostic medicine 
consultation conducted by a private physician that suggests 
that the symptomatology caused by his service connected right 
and left hand disabilities may have worsened in severity 
since the veteran was last afforded a VA examination in July 
1999.  Therefore, the Board believes that the veteran should 
be given a current VA examination to determine the severity 
of these disabilities.  

In view of the above, this matter is REMANDED to the RO for 
the following action:

1.  The RO should provide the veteran 
with a VCAA notice letter in regard to 
the issues currently in appellate status.  

2.  The veteran should be afforded a VA 
examination to determine the current 
severity of the residuals of the 
laceration of the tip of the fourth and 
fifth fingers of the right hand and 
residuals of an injury to the left hand.  

The examiner should report all neurologic 
and orthopedic manifestations of the 
service-connected disabilities.  The 
examiner should not whether the service 
connected disabilities cause any 
limitation of motion.  If so, the 
examiner should note whether the 
disability prevents the veteran from 
bringing his fingers to within two inches 
of the transverse fold of the palm.  The 
examiner should also note the range of 
motion in degrees for any finger affected 
by the service-connected disabilities.

The examiner should note whether the 
service connected disabilities cause 
paralysis; partial paralysis; neuritis or 
neuralgia of any nerves.  In the case of 
partial paralysis, neuritis or neuralgia, 
the examiner should note whether the 
disability is mild, moderate or severe.

The claims folder must be made available 
to the examiner, and the examiner should 
state in the report of examination or in 
an addendum to the examination report 
that he/she has reviewed the claims 
folder.  

3.  Then the RO should again adjudicate 
the issue on appeal under the old and new 
criteria for evaluating disabilities of 
the fingers.  If the benefit sought on 
appeal is not granted, the veteran should 
be provided a supplemental statement of 
the case and afforded a reasonable 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration if otherwise 
appropriate.  

No action is required of the veteran until he is so informed.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


